DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Title of the Invention
The disclosure is objected to because of the following informalities:
The quotations around the title of the invention should be removed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SU 522979 A.
Referring to Claim 1: SU 522979 discloses a bogie for a rail vehicle, the bogie comprising:
a bogie frame (9) (Fig. 2);
a first wheelset and a second wheelset each adapted to roll on railway tracks and supporting a different end of the bogie frame (Fig. 1);
a first drive unit mounted to the frame and to the first wheelset, the first drive unit having:
a motor (1) at least partially supported by the bogie frame, the motor having a rotor;
a gearbox (5) having a main gear mounted on the first wheelset and a pinion driving the main gear, the gearbox having a mounting point distal from the first wheelset (Fig. 1);
a driveshaft (connected at cardan gear 13) attached at one end to the rotor and at the other end to the pinion, the driveshaft being operative to transfer a torque from the motor to the pinion (Fig. 2); and
a first reaction rod (7) having a first end and a second end defining an axis, the first reaction rod being connected to the bogie frame at the first end and to the mounting point of the gearbox at the second end (Fig. 1),
wherein, when projected in a longitudinal-vertical plane bisecting the bogie, the first reaction rod is aligned so that the axis extends substantially through a center of the bogie (Fig. 1).

Referring to Claim 2: SU 522979 discloses a bogie, wherein the reaction rod (7) is substantially vertically aligned (Fig. 1).

Referring to Claim 3: SU 522979 discloses a bogie, wherein the reaction rod (7) is positioned substantially halfway between the first wheelset and the second wheelset (Figs. 1 and 2).

Referring to Claim 5: SU 522979 discloses a bogie, wherein the driveshaft (connected at cardan gear 13) is mounted (via cardan gear 13) so as to allow a misalignment between the motor (1) and the gearbox (5) (Para. [0001] of EPO translation provided by Applicant).

Referring to Claim 6: SU 522979 discloses a bogie, wherein the driveshaft is connected to the motor through a spherical connection (“rubber in the balls” of cardan gear 13) (Para. [0001] of EPO translation provided by Applicant).

Referring to Claim 7: SU 522979 discloses a bogie, wherein the driveshaft is resiliently mounted (“rubber” of cardan gear 13) to a pinion of the gearbox (5) (Para. [0001] of EPO translation provided by Applicant).

Referring to Claim 8: SU 522979 discloses a bogie, wherein the center of the bogie (9) is longitudinally located at a mid-distance between a first spinning axis (6) of the first wheelset and a second spinning axis (6) of the second wheelset (Figs. 1 and 2).

Referring to Claim 9: SU 522979 discloses a bogie, wherein the center of the bogie (9) is vertically located substantially at a same height as the first spinning axis (6) of the first wheelset (Fig. 1).
	The term “substantially at the same height” is being broadly interpreted as satisfied by SU 522979 because the top of the axle is at the same height as the bottom of the bogie frame in SU 522979.

Referring to Claim 10: SU 522979 discloses a bogie, further comprising:
a second drive unit mounted to the frame (9) and to the second wheelset, the second drive unit having:
a motor (1) at least partially supported by the bogie frame, the motor having a rotor;
a gearbox (5) having a main gear mounted on the first wheelset and a pinion driving the main gear, the gearbox having a mounting point distal from the second wheelset (Fig. 1);
a driveshaft (connected at cardan gear 13)  attached at one end to the rotor and at the other end to the pinion, the driveshaft being operative to transfer a torque from the motor to the pinion(Fig. 2); and
a second reaction rod (7) having a first end and a second end defining an axis, the second reaction rod being connected to the bogie frame at the first end and to the mounting point of the gearbox of the second drive unit at the second end, the second reaction rod being aligned so that the axis extends substantially through the center of the bogie when projected in the longitudinal-vertical plane (Fig. 1).

Referring to Claim 11: SU 522979 discloses a bogie, wherein the second reaction rod (7) is substantially vertically aligned (Fig. 1).

Referring to Claim 12: SU 522979 discloses a bogie, wherein the second reaction rod (7) is positioned substantially halfway between the first wheelset and the second wheelset (Figs. 1 and 2).

Referring to Claim 13: SU 522979 discloses a bogie, wherein the rail vehicle is a locomotive (Para. [0001] of EPO translation provided by Applicant).

Referring to Claim 14: SU 522979 discloses a bogie, wherein the center of the bogie (9) is longitudinally located at a mid-distance between a first spinning axis (6) of the first wheelset and a second spinning axis (6) of the second wheelset (Figs. 1 and 2).

Referring to Claim 15: SU 522979 discloses a bogie, wherein the center of the bogie (9) is vertically located substantially at a same height as the first spinning axis (6) of the first wheelset (Fig. 1).
	The term “substantially at the same height” is being broadly interpreted as satisfied by SU 522979 because the top of the axle is at the same height as the bottom of the bogie frame in SU 522979.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SU 522979 in view of EP 2569197 B1.
Referring to Claim 4: SU 522979 does not specifically teach that the driveshaft is connected to the rotor on a side of the motor distal to the gearbox and extends through the rotor to attach to the pinion. However, EP 2569197 teaches a drive for rail vehicles, wherein the driveshaft (18, 19) is connected to the rotor (4) on a side of the motor (22) distal to the gearbox (8) and extends through the rotor to attach to the pinion (Fig. 1) and also teaches cardanic joints in the form of spherical connections (2, 5) (see claim 1 in English on page 14, column 25 line 57 – Col. 26, line 27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for SU 522979 to connect the driveshaft to the rotor on the side of the motor distal to the gearbox, as taught by EP 2569197, in order to connect the motor to the driveshaft and allow cardanic joints to compensate for any movement between the rotor and the pinion.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.